                                           Case 3:17-cv-00851-TSH Document 182 Filed 07/22/20 Page 1 of 8




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       JOHN E. ABDO, et al.,                          Case No. 17-cv-00851-TSH
                                   8                    Plaintiffs,
                                                                                          ORDER RE: MOTION TO
                                   9              v.                                      WITHDRAW AS COUNSEL AND
                                                                                          ADMINISTRATIVE MOTION TO
                                  10       MICHAEL FITZSIMMONS, et al.,                   SEAL
                                  11                    Defendants.

                                  12       RISING TIDE I, LLC, et al.,                   Case No. 17-cv-01232-TSH
Northern District of California
 United States District Court




                                  13                    Plaintiffs,
                                  14              v.
                                  15       MICHAEL FITZSIMMONS, et al.,
                                  16                    Defendants.
                                  17

                                  18                                         I.   INTRODUCTION
                                  19           On June 26, 2020, Seyfarth Shaw LLP (“Counsel”) filed a Motion to Withdraw, based on a
                                  20   conflict of interest, as Counsel for Defendant Ernest D. Del. ECF No. 170.1 Del filed a
                                  21   Declaration in opposition to the Motion to Withdraw, ECF No. 1762, and Counsel filed a Reply,
                                  22   ECF No. 180. Also before the Court is Counsel’s Administrative Motion to File Under Seal
                                  23   exhibits to the Reply. ECF No. 179. The Court finds this matter suitable for disposition without
                                  24   oral argument and VACATES the August 6, 2020 hearing. See Civ. L.R. 7-1(b). Having
                                  25   considered the record in this case and relevant legal authority, the Court GRANTS both motions
                                  26
                                       1
                                  27     All citations to the docket are to docket in Abdo v. Fitzsimmons. The motion and moving papers
                                       are identical in Rising Tide v. Fitzsimmons, and the Court will omit reference to docket numbers in
                                  28   that case, though this Order will resolve the motion in that case as well, ECF No. 166.
                                       2
                                         Del filed only a declaration in opposition to the motion. He filed no briefing papers.
                                           Case 3:17-cv-00851-TSH Document 182 Filed 07/22/20 Page 2 of 8




                                   1   for the following reasons.

                                   2                                             II.   BACKGROUND
                                   3              Gregory A. Markel, Giovanna A. Ferrari, Aaron Belzer, Christopher F. Robertson, and

                                   4   Steven R. Paradise of Seyfarth Shaw LLP currently represent Ernest D. Del, Michael

                                   5   Fitzsimmons, and Peter Lai in these related actions.3 They were initially retained to represent all

                                   6   the Defendants. Defendants are all former officers or directors of Delivery Agent, Inc., a t-

                                   7   commerce company in which Plaintiffs invested. Del is himself an attorney. He is a founding

                                   8   partner of the Los Angeles-based law firm Del Shaw Moonves Tanaka Finkelstein & Lezcano.

                                   9   Counsel were retained by Del pursuant to a retention agreement, dated March 9, 2017 and signed

                                  10   by Del on March 21, 2017 (the “2017 Representation Agreement”), which acknowledged that

                                  11   Counsel would be representing the other Defendants as well. Decl. of Giovanna A. Ferrari ISO

                                  12   Mot. to Withdraw (“Ferrari Decl.”) ¶ 5, ECF No. 170-1. Because of the nature of the joint
Northern District of California
 United States District Court




                                  13   representation with the other Defendants, Counsel alerted Defendants that a conflict could arise

                                  14   during the litigation:

                                  15                     It is possible that facts will occur or come to light hereafter which
                                                         give rise to, or cause you or Seyfarth to conclude that there is[,] such
                                  16                     a conflict. You acknowledge and agree that, in the event that a
                                                         conflict of interest arises regarding Seyfarth Shaw’s multiple
                                  17                     representation of you and the other defendants, then we may withdraw
                                                         from representing you. . . . You further acknowledge and agree that,
                                  18                     if Seyfarth Shaw withdraws as your attorneys, we may and will
                                                         continue to represent the other defendants, whether or not such
                                  19                     representation is in a matter unrelated to the Action and is or may be
                                                         contrary to your interests.
                                  20

                                  21   Id. ¶ 6.

                                  22              On January 17, 2020, Counsel sent Defendants a letter along with a revised retainer

                                  23   (together, the “Revised Retainer”) informing them conflicts of interest had in fact arisen. Id. ¶ 9;

                                  24   Reply Decl. of Ferrari ISO Mot. to Withdraw (“Ferrari Reply Decl.”) ¶ 3, Ex. A, ECF No. 179-3.

                                  25   Counsel informed Defendants that in continuing with a joint representation, Defendants would

                                  26   need to waive the conflicts with the understanding that Counsel might be unable to, among other

                                  27
                                       3
                                  28    Defendant Marc Yi has retained separate counsel, and Movants expect his new counsel to file a
                                       substitution of counsel in the near future. Mot. at 1.
                                                                                         2
                                           Case 3:17-cv-00851-TSH Document 182 Filed 07/22/20 Page 3 of 8




                                   1   things, assert certain positions or raise certain defenses for some Defendants that it could for

                                   2   others. Ferrari Decl. ¶ 9. Specifically, Counsel advised Defendants that, considering the actual

                                   3   conflicts that had arisen, “[i]n continuing with a joint representation, we could not take certain

                                   4   positions or assert defenses that might otherwise be available to you.” Id. According to Counsel,

                                   5   on a number of subsequent joint defense calls to which Del was invited but which he did not

                                   6   attend, they reminded Defendants that actual conflicts4 existed and would need to be resolved, and

                                   7   thus encouraged Defendants to consider getting the advice of separate counsel. Id. ¶ 10.

                                   8          Several Defendants chose to retain separate counsel, id. ¶ 11, and there are currently five

                                   9   other law firms representing Defendants, with the Court having approved substitution of counsel

                                  10   for several of the Defendants. Del did not find new counsel and did not sign on to the new terms

                                  11   in the Revised Retainer. In an email on June 12, Counsel informed Del of their intent to move to

                                  12   withdraw. Id. ¶ 13; Ferrari Reply Decl. ¶ 12, Ex. C, ECF No. 179-5. Del responded on June 16
Northern District of California
 United States District Court




                                  13   and told Counsel that he would not waive the assertion of defenses adverse to other Defendants,

                                  14   would not sign the Revised Retainer, and expected Counsel to continue representing him at their

                                  15   own expense. Ferrari Reply Decl. ¶ 12. Del never signed the Revised Retainer. Decl. of Ernest

                                  16   Del in Opp’n to Mot. to Withdraw (“Del Decl.”) ¶ 13, ECF No. 176. On June 25, Counsel

                                  17   reiterated their intent to file a motion to withdraw. Ferrari Decl. ¶ 15.

                                  18          Counsel filed their Motion to Withdraw on June 26. In addition to the conflict issue,

                                  19   Counsel contend that Del has “for the most part failed to meaningfully participate in the defense of

                                  20   these Actions, or to engage in most substantive communications with [them], since his deposition

                                  21   on September 6, 2019.” Id. ¶ 16. More specifically, Del did not participate in most joint defense

                                  22   calls, and refused to participate substantively in expert discovery and in mediation and other

                                  23   settlement efforts in 2020. Ferrari Reply Decl. ¶¶ 7, 11.

                                  24          Del for his part strongly opposes the motion to withdraw. He asserts that before December

                                  25   2019 Counsel never represented to him that an actual conflict of interest had arisen between

                                  26   Defendants. Del Decl. ¶ 9. He disputes that he has failed to meaningfully participate in the

                                  27
                                       4
                                  28     Paragraphs 3 and 4 of the Revised Retainer, filed under seal, identify the actual conflict of
                                       interest among the Defendants.
                                                                                         3
                                            Case 3:17-cv-00851-TSH Document 182 Filed 07/22/20 Page 4 of 8




                                   1   defense in these actions. Id. ¶ 16. He does not however dispute that he did not participate in joint

                                   2   defense calls since the beginning of the year. Id. ¶ 18. Del proffers that the true basis for

                                   3   Counsel’s attempted withdrawal is that monetary coverage provided to Defendants pursuant to

                                   4   Delivery Agent insurance policies is or soon will be fully depleted. Id. ¶¶ 6-7. In other words, he

                                   5   suggests Counsel’s motion is really about money.

                                   6                                          III.   MOTION TO SEAL
                                   7           Pursuant to the Court’s Civil Local Rules, “[a] sealing order may issue only upon a request

                                   8   that establishes that the document, or portions thereof, are privileged, protectable as a trade secret

                                   9   or otherwise entitled to protection under the law.” N.D. Cal. Civil L.R. 79-5(b). The request must

                                  10   be narrowly tailored. Id. Counsel’s request seeks to seal three documents which are privileged

                                  11   and involve attorney-client communications. The request is narrowly tailored and is unopposed.

                                  12   The Court finds the documents are sealable and GRANTS the motion to seal.
Northern District of California
 United States District Court




                                  13                                    IV.     MOTION TO WITHDRAW
                                  14   A.      LEGAL STANDARD
                                  15           The Court’s Civil Local Rules authorize an attorney to withdraw as counsel of record if:

                                  16   (1) written notice has been given reasonably in advance to the client and all other parties in the

                                  17   action; and (2) the attorney obtains leave of Court. N.D. Cal. Civil L.R. 11-5(a). In this District,

                                  18   the conduct of counsel, including the withdrawal of counsel, is governed by the standards of

                                  19   professional conduct required of members of the State Bar of California. N.D. Cal. Civil L.R. 11-

                                  20   4(a)(1); see Nehad v. Mukasey, 535 F.3d 962, 970 (9th Cir. 2008) (applying California Rules of

                                  21   Professional Conduct to attorney withdrawal). The California Rules of Professional Conduct

                                  22   (“CRPC”) provide that “a lawyer shall not represent a client or, where representation has

                                  23   commenced, shall withdraw from the representation of a client if . . . the lawyers knows or

                                  24   reasonably should know that the representation will result in violation of these rules . . . .” CRPC

                                  25   1.16(a)(2) (emphasis added). Under CRPC 1.7(a), “[a] lawyer shall not, without informed written

                                  26   consent from each client . . . represent a client if the representation is directly adverse to another

                                  27   client in the same or a separate matter.” (emphasis added). CRPC 1.7(b) provides that “[a] lawyer

                                  28   shall not, without informed written consent from each affected client . . . represent a client if there
                                                                                          4
                                            Case 3:17-cv-00851-TSH Document 182 Filed 07/22/20 Page 5 of 8




                                   1   is a significant risk the lawyer’s representation of the client will be materially limited by the

                                   2   lawyer’s responsibilities to or relationships with another client . . . .” (emphasis added). And

                                   3   CRPC 1.16(b) provides that a lawyer may withdraw for several reasons, including that “the client

                                   4   by [] conduct renders it unreasonably difficult for the lawyer to carry out the representation

                                   5   effectively.” CRPC 1.16(b)(4) (emphasis added). Under these rules, “[t]he existence of a conflict

                                   6   of interest ordinarily constitutes a sufficient basis for withdrawing as counsel.” Page v. Stanley,

                                   7   2014 U.S. Dist. LEXIS 76363, at *4 (C.D. Cal. June 2, 2014) (citing Moore v. United States, 2008

                                   8   WL 1901322, at *2 (E.D. Cal. Apr. 28, 2008); Aceves v. Superior Court, 51 Cal. App. 4th 584,

                                   9   592 (1996); Cal. Rules of Prof. Conduct 3-700(C)(2) (1992)). Withdrawal is frequently permitted

                                  10   in this District where a conflict arises that would, among other things, require counsel to “decline

                                  11   to pursue [a certain] theory” on behalf of a client. Rearden LLC v. Crystal Dynamics, Inc., 2020

                                  12   WL 954846, at *2 (N.D. Cal. Feb. 27, 2020).
Northern District of California
 United States District Court




                                  13           “Courts consider several factors when considering a motion for withdrawal, including: (1)

                                  14   the reasons counsel seeks to withdraw; (2) the possible prejudice that withdrawal may cause to

                                  15   other litigants; (3) the harm that withdrawal might cause to the administration of justice; and (4)

                                  16   the extent to which withdrawal will delay resolution of the case.” Atkins v. Bank of Am., N.A.,

                                  17   2015 WL 4150744, at *1 (N.D. Cal. July 9, 2015) (citing Deal v. Countrywide Home Loans, 2010

                                  18   WL 3702459, at *2 (N.D. Cal. Sept. 15, 2010)). “When addressing a motion to withdraw, the

                                  19   consent of the client is not dispositive.” Robinson v. Delgado, 2010 WL 3259384, at *2 (N.D.

                                  20   Cal. Aug. 18, 2010) (citing CE Resource, Inc. v. Magellan Group, LLC, 2009 WL 3367489, at *2

                                  21   (E.D. Cal. Oct.14, 2009)). Instead, the decision to permit counsel to withdraw is within the sound

                                  22   discretion of the trial court. United States v. Carter, 560 F.3d 1107, 1113 (9th Cir. 2009).

                                  23   B.      DISCUSSION
                                  24           The Court will grant the motion to withdraw. As previously discussed, the California

                                  25   Rules of Professional Conduct prohibit attorneys from representing a client if there is a significant

                                  26   risk their representation of the client will be materially limited by the lawyer’s responsibilities to

                                  27   or relationships with another client. Counsel assert that with continued representation of Del, they

                                  28   will be unable to assert certain positions or raise certain defenses on his behalf because of potential
                                                                                          5
                                          Case 3:17-cv-00851-TSH Document 182 Filed 07/22/20 Page 6 of 8




                                   1   conflicts with other Defendants, which amounts to a substantial risk that Counsel’s representation

                                   2   of Del will be materially limited. Ferrari Decl. ¶ 9; Mot. at 3, 4, 6. Del for his part doesn’t dispute

                                   3   that there is a conflict. His primary complaint is instead with the timing of Counsel’s attempted

                                   4   withdrawal, specifically that it is occurring this late in the game. Naturally, the further into

                                   5   litigation an attorney moves to withdraw, the greater the inconvenience, burden, and potential for

                                   6   prejudice for the party represented. But the apparent issue here is not that Counsel neglected to

                                   7   inform Del earlier of a conflict, but that, according to Counsel, the conflict didn’t become apparent

                                   8   until early 2020. It is therefore not relevant that, as Del contends, Counsel represented to Del in

                                   9   March 2017 that “we are not presently aware of any facts or circumstances that would suggest

                                  10   there is a conflict between your interests and those of the other defendants,” Del Decl. ¶ 9 (quoting

                                  11   a March 9, 2017 letter from Counsel), because according to Counsel, they weren’t aware of the

                                  12   potential conflict until much later, Ferrari Reply Dec. ¶ 3. And the 2017 Representation
Northern District of California
 United States District Court




                                  13   Agreement, which Del signed, provides that “in the event that a conflict of interest arises

                                  14   regarding [Counsel’s] multiple representation of you and the other defendants, then we may

                                  15   withdraw from representing you.” Del is an attorney with years of experience. He no doubt

                                  16   understood the terms of that Agreement, and as an attorney he no doubt is aware that a conflict of

                                  17   interest between clients in the same lawsuit generally precludes joint representation.

                                  18          Also relevant is the fact that Del still refuses to sign the Revised Waiver. Two other

                                  19   Defendants have, and Counsel have professional responsibilities to those Defendants also and has

                                  20   indicated that they will continue to represent them. Ferrari Reply Decl. ¶ 9. Counsel cannot

                                  21   ethically represent Del along with the other jointly represented Defendants absent Del’s agreement

                                  22   to waive the existing conflicts and agree that Counsel will not make certain arguments or assert

                                  23   certain defenses. By demanding that Counsel continue to represent him while refusing to sign the

                                  24   waiver as the other Defendants have, Del is insisting that Counsel continue to represent him and

                                  25   assert defenses that might be detrimental to Counsel’s other clients. This puts Counsel in an

                                  26   untenable situation.

                                  27          Del argues that Counsel’s withdrawal will result in significant immediate and long-term

                                  28   prejudice to him. Del Decl. ¶ 19. More specifically, he argues it will be a substantial financial
                                                                                          6
                                          Case 3:17-cv-00851-TSH Document 182 Filed 07/22/20 Page 7 of 8




                                   1   burden and potentially impossible to bring a new lawyer up to speed in order to participate in

                                   2   upcoming deadlines. Id. “A lawyer violates his or her ethical mandate . . . by withdrawing at a

                                   3   critical point and thereby prejudicing the client’s case.” Ramirez v. Sturdevant, 21 Cal. App. 4th

                                   4   904, 915 (1994) (citation omitted). Before withdrawal is permitted, counsel must comply with

                                   5   CRPC 1.16(d), which provides that an attorney shall not withdraw from employment until she has

                                   6   taken steps to avoid reasonably foreseeable prejudice to the rights of the client, including giving

                                   7   sufficient notice to the client to allow time for employment of other counsel, complying with Rule

                                   8   1.16(e) (regarding the return of all client materials and property), and complying with all other

                                   9   applicable laws and rules. El Hage v. U.S. Sec. Assocs., Inc., 2007 WL 4328809, at *1 (N.D. Cal.

                                  10   Dec. 10, 2007). Further, “[w]hen withdrawal by an attorney from an action is not accompanied by

                                  11   simultaneous appearance of substitute counsel or agreement of the party to appear pro se, leave to

                                  12   withdraw may be subject to the condition that papers may continue to be served on counsel for
Northern District of California
 United States District Court




                                  13   forwarding purposes . . . unless and until the client appears by other counsel or pro se.” N.D. Cal.

                                  14   Civil L.R. 11-5(b).

                                  15          The Court finds that Counsel gave sufficient written notice of their intent to withdraw and

                                  16   that sufficient time has passed during which Del has been on notice and had opportunity to find

                                  17   other counsel. Also, there is sufficient time remaining for Del to obtain separate counsel and for

                                  18   that counsel to participate meaningfully in this litigation. As of now, dispositive motions are not

                                  19   due until approximately 80 days out, and there is no trial date currently set and there will be no

                                  20   trial before the end of the year. Courts in California have allowed attorneys to withdraw for

                                  21   similar reasons at later days than this. Edge Sys. LLC v. Image Microderm Inc., 2019 U.S. Dist.

                                  22   LEXIS 143253, *5 (C.D. Cal. Apr. 4, 2019) (“Although the parties are now in the midst of

                                  23   discovery, trial is not scheduled until September 2019 and withdrawal at this point allows

                                  24   Defendant adequate time to retain new counsel and get new counsel up to speed before the trial

                                  25   date.”) (citing Saemie Corp. v. Coddington, 2011 WL 4964834, at *2 (C.D. Cal. Oct. 19, 2011)

                                  26   (granting withdrawal where trial was “almost six months from the date [] Motion was filed”);

                                  27   Vahora, 2018 U.S. Dist. LEXIS 153211 (granting withdrawal after pre-trial conference and

                                  28   motions in limine where plaintiff was unwilling to pay counsel their fees and counsel was unable
                                                                                         7
                                          Case 3:17-cv-00851-TSH Document 182 Filed 07/22/20 Page 8 of 8




                                   1   to effectively communicate or collaborate with Plaintiff); Anhing Corp. v. Thuan Phong Co., 2014

                                   2   WL 12591456, at *2 (C.D. Cal. Dec. 2, 2014) (granting withdrawal two weeks before trial);

                                   3   Pension Plan v. Yubacon Inc, 2014 WL 1101659, at *2 (N.D. Cal. Mar. 18, 2014) (granting

                                   4   withdrawal to defendants’ counsel two days before defendants’ deadline to file opposition to

                                   5   motion for summary judgment but granting a 30-day continuance for defendants to obtain new

                                   6   counsel).

                                   7                                           V.    CONCLUSION
                                   8          For the reasons stated above, the Court GRANTS Counsel’s Motion to Withdraw.

                                   9   However, because Del has not consented to the withdrawal and no substitution of counsel has

                                  10   been filed on his behalf, the motion is granted on the condition that all papers from the Court and

                                  11   from other parties shall continue to be served on Counsel for forwarding purposes until a

                                  12   substitution of counsel is filed as provided by Civil Local Rule 11-5(b). For all such documents,
Northern District of California
 United States District Court




                                  13   Counsel shall e-file proof of service upon Del. Del shall file a substitution of counsel by no later

                                  14   than August 21, 2020. No chambers copy is required.

                                  15          IT IS SO ORDERED.

                                  16

                                  17   Dated: July 22, 2020

                                  18
                                                                                                    THOMAS S. HIXSON
                                  19                                                                United States Magistrate Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         8
